            Case 2:21-cv-02182-MAK Document 31 Filed 09/10/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALYSSA MARIE HILLMER                           : CIVIL ACTION
                                                :
                      v.                        : NO. 21-2182
                                                :
 ESURANCE PROPERTY AND                          :
 CASUALTY INSURANCE COMPANY                     :

                                             ORDER

       AND NOW, this 10th day of September 2021, upon considering the parties’ cross-motions

for summary judgment (ECF Doc. Nos. 22, 23), Responses (ECF Doc. Nos. 27, 29), Plaintiff’s

Motion to extend deadlines (ECF Doc. No. 28), and for reasons in the accompanying

Memorandum addressing the summary judgment motions, it is ORDERED:

       1.       Defendant’s Motion for summary judgment (ECF Doc. No. 22) is DENIED;

       2.       Plaintiff’s Motion for summary judgment (ECF Doc. No. 23) is GRANTED;

       3.       Plaintiff shall file a status Memoranda not exceeding five pages no later than

September 15, 2021 representing the positions of both parties as to a plan to complete discovery

on the remaining issues consistent with our June 11, 2021 Order (ECF Doc. No. 11); and,

       4.       Plaintiff’s Motion to extend deadlines (ECF Doc. No. 28) is DENIED after we

specifically discussed addressing summary judgment on residency issues before discovery and

Plaintiff not then addressing a trial attachment in Allegheny County for later this month, and

otherwise not finding the state court trial towards the end of September would alter Plaintiff’s

ability to complete discovery by October 15, 2021 on the remaining issues, especially since we

allowed all parties to propound discovery on all issues regardless of the residency issue in our June

11, 2021 Order (ECF Doc. No. 11).



                                                      KEARNEY, J.
